                      IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

LALANGIE HOSKINS                                                                   PLAINTIFF

V.                                                                           NO. 3:17cv224-M

EUGENE DRODER, III, ET AL.                                                     DEFENDANTS

               ORDER ADOPTING REPORT AND RECOMMENDATION

      On consideration of the file and record of this action, the Court finds that the Report and

Recommendation of the United States Magistrate Judge dated May 14, 2018, was on that date duly

served upon the parties and that more than fourteen days have elapsed since service of the Report

and Recommendation. Although Plaintiff filed an objection [35], the substance of the objection

opposed Defendants’ Motion for an Extension of Time [14]—previously granted by the Magistrate

Judge in her April 24, 2018 Order [29]—and not the R&R directly. Therefore, no valid objection

to the R&R was filed or served by any party. The Court finds that the Magistrate Judge’s Report

and Recommendation should be approved and adopted as the opinion of the Court.

     It is, therefore ORDERED:

     1. That the Report and Recommendation [32] of the United States Magistrate Judge dated

        May 14, 2018, is hereby approved and adopted as the opinion of the Court.

     2. That the Plaintiff’s’ Motion for Default Judgment [18] is hereby DENIED.

       THIS, the 12th day of October, 2018.


                                    /s/ MICHAEL P. MILLS
                                    UNITED STATES DISTRICT JUDGE
                                    NORTHERN DISTRICT OF MISSISSIPPI
